Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/12/2019.   
Claims 1-5 are pending and are presented for examination.  
Claims 1-3 are product, claims 4-5 are method of making.  The claims 4-5 are not required to restrict because it is written in dependent form.  Hence, all structure as in claim 1 being required in the method claims.  When method claims requires different product than the product claims, it could be subject to restriction.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 5 recites “wherein the rotor core, the rotor shaft and the magnet portion are formed by injection”.  Specification recites the same : [0016] In addition, the rotor core, the rotor shaft and the magnet portion may be formed by injection.   
Since the term “injection” has not been otherwise described, it follows conventional meaning in the art.  
An injection is the act of administering a liquid, especially a drug, into a person's body using a needle and a syringe. An injection is considered a form of parenteral drug administration; it does not involve absorption in the digestive tract. Wikipedia
Injection moulding is a manufacturing process for producing parts by injecting molten material into a mould, or mold. Injection moulding can be performed with a host of materials mainly including metals, glasses, elastomers, confections, and most commonly thermoplastic and thermosetting polymers. Wikipedia

Rotor core and rotor shaft formed by injection does not apply above conventional meaning.  Moreover, the claim 1 recites “cut portions”.  It means the portion being machined. Thus, contradictory.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 1 describes “the rotor shaft press-fitted into the press-in hole of the rotor core and including a cut portion formed by partially cutting an end of the rotor shaft, which is fixed to the lower case, in a width direction”, and it is also described in specification such that “[0037] The rotor shaft 320 of the rotor 300 may have a cut portion 321 formed by partially cutting the other end of the rotor shaft 320, which is fixed to the lower case 500, in a width direction.”  
The lower case (500) is sealing a bottom end of the outer case.  Therefore, lower case is an element sealing a bottom end of the outer case.  When rotor shaft is fixed to the lower case, the motor is not working to rotate.   
However, when rotor shaft is fixed to a drive body (510) located inside the lower case, it works to rotate.  The claim does not define correctly. 

(2) Claim 1 recites “the cut portion of the rotor shaft is positioned between the rotor core holes”.   Here, “the rotor core holes” is pointing to a plurality of rotor core holes in a circumferential direction in the rotor core.  Four rotor core holes (311) are 

(3) Claim 5 recites “wherein the rotor core, the rotor shaft and the magnet portion are formed by injection”.  Specification recites the same : [0016] In addition, the rotor core, the rotor shaft and the magnet portion may be formed by injection.   
Since the term “injection” has not been otherwise defined, it is vague and indefinite.  Refer rejection under 112 (first) above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over HIDAKA et al (US 20160211719 A1) in view of TANAKA (US 20140152138 A1).  
As for clai8m 1, HIDAKA discloses a brushless direct currency (BLDC) motor comprising: 
an outer case (11, Fig. 1); 
a stator (21) inserted into the outer case [0031]; 
a rotor (30) rotatably inserted into the stator; 
a pump outlet (12) sealing a top end of the outer case; and 
a lower case (41) sealing a bottom end of the outer case and including a drive body (48) rotated by a rotation of the rotor, 
wherein the rotor includes a rotor core (34), a rotor shaft (31) and a magnet portion (35), 
the rotor core having a press-in hole in a center (Fig. 2) [0035] thereof, 
the rotor shaft press-fitted into the press-in hole of the rotor core [0035] and including a cut portion (65, Figs. 3, 5-7, 10-14) formed by partially cutting an end of the rotor shaft, which is fixed to the lower case, in a width direction and 
the magnet portion provided in an outer circumference of the rotor core (Fig. 2), and 
the magnet portion has a balance portion (62) formed in a cut shape (recessed) and positioned opposite to the cut portion (65, Fig. 3).   
HIDAKA failed to disclose the rotor core having a plurality of rotor core holes in a circumferential direction, wherein the cut portion of the rotor shaft is positioned between the rotor core holes. 

As a result of having a plurality of rotor core holes, it result the cut portion of the rotor shaft as shown in HIDAKA is positioned between the rotor core holes. The claim merely recites “between the rotor core holes” but does not specifically require the holes among the plurality of rotor core holes that makes as claimed.  

As for claim 2, HIDAKA is silent to describe the BLDC motor of claim 1 wherein the balance portion is formed in a cut shape to have the same mass as that of the cut portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The design goal of HIDAKA is a dynamic balance of the rotor (abstract, etc.).  It is obvious the mass keeps the same to maintain balance. 

As for claim 3, HIDAKA discloses the BLDC motor of claim 1, wherein the balance portion (62) is formed in a curved shape having a predetermined curvature (Fig. 6). 


forming the rotor (inherent to have product of rotor), wherein the forming of the rotor includes: 
forming the rotor core (inherent to have product of rotor core); 
press-fitting the rotor shaft to allow the cut portion to be positioned between selected rotor core holes of the rotor core (since press-fitting described) [0035]; and 
forming the magnet portion to have the balance portion (62) positioned opposite to the cut portion (Fig. 7). 

As for claim 5, HIDAKA discloses the manufacturing method of claim 4, wherein the rotor core, the rotor shaft and the magnet portion are formed by injection [0052, 0073].  Refer rejection under 112 above.  The best interpretation for examination purpose is that the applicant means the original material for the rotor core and the rotor shaft formed by injection, it is well-known in the art that original material, i.e., iron or steel, is formed by injection, i.e., molten iron or steel.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834